 


109 HR 6391 IH: Emergency Child Care for the Gulf Coast Region Act of 2006
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6391 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To provide emergency child care in the Gulf Coast Region, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Child Care for the Gulf Coast Region Act of 2006. 
2.FindingsThe Congress finds as follows: 
(1)Studies have stated that reopening child care facilities was crucial for helping parents get back to work and businesses to recover. 
(2)Studies have shown that without available and affordable child care economic recovery will be greatly impeded and lead to a reduction in worker productivity. 
(3)In New Orleans before Hurricanes Katrina and Rita, the city had 1,912 day-care slots at 266 licensed centers, but now 80 percent of those centers and 75 percent of those slots are gone. 
(4)The National Association of Child Care Resource and Referral Agencies reported in a study published by the Mississippi State University Early Childhood Institute that between 62 to 94 percent of the licensed child care slots in the three coastal counties hardest hit by Hurricanes Katrina and Rita in Mississippi were lost. 
(5)In Jackson County, Mississippi, initial assessment found that one-fourth of the county’s licensed centers were damaged beyond repair, representing 11 percent of the county’s licensed child care capacity. Another 39 percent of centers needed repairs.  
IEmergency child care business incentive grant program for the Gulf Coast Region 
101.EstablishmentThe Secretary of Health and Human Services shall establish a program to make grants to— 
(1)businesses and consortia in the Gulf Coast Region— 
(A)to pay start-up costs incurred to provide child care services; or 
(B)to provide additional child care services needed by the employees of such businesses; and 
(2)nonprofit business organizations in the Gulf Coast Region to provide technical information and assistance to enable businesses to provide child care services. 
102.Eligibility to receive grantsTo be eligible to receive a grant under section 101, a business, nonprofit business organization, or consortium shall submit to the Secretary an application in accordance with section 103. 
103.ApplicationThe application required by section 102 shall be submitted by a business, nonprofit business organization, or consortium at such time, in such form, and containing such information as the Secretary may require by rule, except that such application shall contain— 
(1)an assurance that the applicant shall expend, for the purpose for which such grant is made, an amount not less than 10 percent of the amount of such grant; 
(2)an assurance that such applicant will expend such grant for the use specified in paragraph (1) or (2) of section 101, as the case may be; 
(3)an assurance that such applicant will employ strategies to ensure that child care services provided by such applicant, or provided with the technical information and assistance made available by such applicant, are provided at affordable rates, and on an equitable basis, to low- and moderate-income employees; 
(4)an assurance that such applicant— 
(A)in the case of a business or consortium, will comply with all State and local licensing requirements applicable to such business or consortium concerning the provision of child care services; or 
(B)in the case of a nonprofit business organization, will employ procedures to ensure that technical information and assistance provided under this title by such business organization will be provided only to businesses that provide child care services in compliance with all State and local licensing requirements applicable to child care providers in such State; and 
(5)in the case of a business or consortium, an assurance that if the employees of such applicant do not require all the child care services for which such grant and the funds required by paragraph (1) are to be expended by such applicant, the excess of such child care services shall be made available to families in the community in which such applicant is located. 
104.Selection of granteesFor purposes of selecting applicants to receive grants under this title, the Secretary shall give priority to businesses that have fewer than 200 full-time employees. To the extent practicable, the Secretary shall— 
(1)make grants equitably under this title to applicants located in all geographical regions of the United States; and 
(2)give priority to applicants for grants under section 101(1). 
105.DefinitionsAs used in this title: 
(1)BusinessThe term business means a person engaged in commerce whose primary activity is not providing child care services. 
(2)Child care servicesThe term child care services means care for a child that is— 
(A)provided on the site at which a parent of such child is employed or at a site nearby in the community; and 
(B)subsidized at least in part by the business that employs such parent. 
(3)ConsortiumThe term consortium means 4 or more businesses acting jointly. A consortium may also include a nonprofit private organization. 
(4)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(5)Gulf Coast RegionThe term Gulf Coast Region means the area in which the President has declared that a major disaster exists, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), as a consequence of Hurricanes Katrina and Rita. 
106.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $1,500,000 for each of the fiscal years 2007 through 2009. 
IIEmergency development of a child care training infrastructure in the Gulf Coast Region 
201.Grants 
(a)AuthorityThe Secretary of Health and Human Services shall award grants to eligible entities to develop distance learning child care training technology infrastructures in the Gulf Coast Region and to develop model technology-based training courses for child care providers and child care workers in the Gulf Coast Region, to be provided through distance learning programs made available through the infrastructure. The Secretary shall, to the maximum extent possible, ensure that such grants are awarded in those areas of the Gulf Coast Region with the fewest training opportunities for child care providers. 
(b)Eligibility requirementsTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)develop the technological and logistical aspects of the infrastructure described in this section and have the capability of implementing and maintaining the infrastructure; 
(2)to the maximum extent possible, develop partnerships with secondary schools, institutions of higher education, State and local government agencies, and private child care organizations for the purpose of sharing equipment, technical assistance, and other technological resources, including— 
(A)developing sites from which individuals may access the training; 
(B)converting standard child care training courses to programs for distance learning; and 
(C)promoting ongoing networking among program participants; and 
(3)develop a mechanism for participants to— 
(A)evaluate the effectiveness of the infrastructure, including the availability and affordability of the infrastructure, and the training offered through the infrastructure; and 
(B)make recommendations for improvements to the infrastructure. 
(c)ApplicationTo be eligible to receive a grant under subsection (a), an entity shall submit an application to the Secretary at such time and in such manner as the Secretary may require, and that includes— 
(1)a description of the partnership organizations through which the distance learning programs will be made available; 
(2)the capacity of the infrastructure in terms of the number and type of distance learning programs that will be made available; 
(3)the expected number of individuals to participate in the distance learning programs; and 
(4)such additional information as the Secretary may require. 
(d)Limitation on feesNo entity receiving a grant under this section may collect fees from an individual for participation in a distance learning program funded in whole or in part under this section that exceed the pro rata share of the amount expended by the entity to provide materials for the program and to develop, implement, and maintain the infrastructure (minus the amount of the grant awarded under this section). 
(e)Rule of constructionNothing in this section shall be construed as requiring a child care provider to subscribe to or complete a distance learning program made available under this section. 
202.DefinitionIn this title, the term Gulf Coast Region means the area in which the President has declared that a major disaster exists, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), as a consequence of Hurricanes Katrina and Rita. 
203.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $1,000,000 for each of fiscal years 2007 through 2009. 
IIIEmergency child care provider development and retention grant program in the Gulf Coast Region 
301.Grants 
(a)In generalThe Secretary of Health and Human Services shall make grants available to eligible child care providers in the Gulf Coast Region in accordance with this section, to improve the qualifications and promote the retention of qualified child care providers. 
(b)Eligibility To receive grantsTo be eligible to receive a grant under this section, a child care provider shall— 
(1)have a child development associate credential (or equivalent), an associate of the arts degree in the area of child development or early child education, a baccalaureate degree in the area of child development or early child education, or a baccalaureate degree in an unrelated field; and 
(2)be employed as a child care provider for not less than 1 calendar year, or (if the provider is employed on the date of the eligibility determination in a child care program that operates for less than a full calendar year) the program equivalent of 1 calendar year, ending on the date of the application for such grant, except that not more than 3 months of education related to child development or to early child education obtained during the corresponding calendar year may be treated as employment that satisfies the requirements of this paragraph. 
(c)Preservation of eligibilityA State shall not take into consideration whether a child care provider is receiving, may receive, or may be eligible to receive any funds or benefits under any other provision of this Act for purposes of selecting eligible child care providers to receive grants under this section.  
IVChild care provider scholarship program 
401.Scholarship grants 
(a)In generalThe Secretary of Health and Human Services shall make scholarship grants available to eligible child care providers in accordance with this section to improve their educational qualifications to provide child care services. 
(b)Eligibility requirement for scholarship grantsTo be eligible to receive a scholarship grant under this section, a child care provider shall be employed as a child care provider for not less than 1 calendar year, or (if the provider is employed on the date of the eligibility determination in a child care program that operates for less than a full calendar year) the program equivalent of 1 calendar year, ending on the date of the application for such grant. 
(c)Selection of granteesFor purposes of selecting eligible child care providers to receive scholarship grants under this section and determining the amounts of such grants, a State shall not— 
(1)take into consideration whether a child care provider is receiving, may receive, or may be eligible to receive any funds or benefits under any other provision of this Act, or under any other Federal or State law that provides funds for educational purposes; or 
(2)consider as resources of such provider any funds such provider is receiving, may receive, or may be eligible to receive under any other provision of this Act, under any other Federal or State law that provides funds for educational purposes, or from a private entity. 
(d)Cost-sharing requiredThe amount of a scholarship grant made under this section to an eligible child care provider shall be equal to or less than the cost of the educational or training program for which such grant is made. 
(e)Annual maximum scholarship grant amountThe maximum aggregate dollar amount of a scholarship grant made to an eligible child care provider under this section in a fiscal year shall be $7,500. 
 
